The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: H1, H2 (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1 and 2 are objected to because of the following informalities:  
In claim 1, line 4, the reference to “an upwardly facing surface” should be --the … surface--.
Claim 2, line 4, “a container” should be --the container--.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):



Claims 8-10 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 8, lines 4-5, the recitation “the inert gas” lacks antecedent basis.
Also in claim 8, line 12, and in claim 10, line 13, the recitation “the surface to be processed” lacks antecedent basis.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al (JP 2013-006222).
Note: in the previous Office action, the examiner indicated that it was unclear whether or not Sakata disclosed the limitations of claims 9, 10, 18 and 20, and as such these claims were rejected under 35 U.S.C 103 as being obvious over Sakata. However, the examiner also indicated that if a translation of the reference revealed that the limitations of any or all of these claims were in fact disclosed in the reference, then such claims would be anticipated. Since a review of the translation of the Sakata reference supplied by applicant reveals that it does in fact disclose the features of these 
Re claim 8, Sakata discloses a thin-plate substrate transfer robot, comprising:
an arm body 13 including a thin-plate substrate holding finger 23 on a tip of the arm body, the thin-plate substrate holding finger including the following:
a finger body 31/32 being internally formed with only a flow path 36 for circulating [an] inert gas (note the 3rd par. of section [0030] of the translation states that the compressed gas may be an inert gas such as nitrogen),
the finger body being provided with a purge portion 24 for ejecting the inert gas on a thin-pate substrate 17 (Fig. 10), 51 (Fig. 14a) or 54 (Figs. 14b-c) held by the holding finger, said purge portion having a plurality of ejection ports 30 communicating with the flow path and being disposed on a surface of the finger body opposing [a] surface to be processed of the thin-plate substrate held by the holding finger which are capable of (which is all that the claim requires) ejecting the inert gas onto the entire surface to be processed of the thin-plate substrate held by the holding finger and filling the space formed by the holding finger between the entire surface to be processed of the thin-plate substrate held by the holding finger and the holding finger;
a piping member 33/34 providing communication between an inert gas supply source (not shown but described in section [0026] of the translation) and the flow path;
an abutting member 26 being disposed on the surface of the finger body on which the plurality of ejection ports are formed, said abutting member being configured to abut a peripheral portion of the thin-plate substrate;

a clamp mechanism 28 (includes 37-45; Fig. 6) for moving the clamp member forward and backward; 
an arm body drive mechanism (not shown but note “moving device” in section [0017] of the translation, as well as Figs. 7 and 8) for operating the arm body in a horizontal plane; and
an elevating mechanism (not shown but note “elevating means” in section [0027] of the translation, as well as Figs. 7 and 8) for moving up and down the arm body in a vertical direction.
Re claims 9 and 20, Sakata further discloses a pressure accumulator (translation section [0026]).
Re claim 10, in addition to the features previously described, Sakata further shows in Fig. 1 that the robot operates in a transfer space having a transfer space forming member 4 (generally) which forms the transfer space, and a lid opening/closing device (inherent; section [0002] of the translation states that FOUP 2 is placed on a stage 5 and “the door is opened”) fixed to the forming member for opening and closing a lid for airtightly closing a closed container 2 which contains the substrate. Section [0002] of the translation further describes an FFU 9 for supplying clean air to the transfer space as a downflow, provided on an upper part of the transfer space forming member, while section [0003] discloses that a floor surface of the transfer space is provided with an opening for discharging the clean air supplied from the FFU.

Re claim 17, Sakata shows that the purge portion 24 is formed in a disk shape having a diameter “substantially” the same as a diameter of the thin-plate substrate, as broadly claimed (Figs. 4, 7 and 8). Note that a substrate per se is not a positively recited structural limitation of the claim. The particular substrate shown in Fig. 10 is disclosed as a large diameter (300 mm) substrate. However, even if the disk-shaped purge portion is not deemed to have substantially the same diameter as the particular substrate shown in Fig. 10, it is clearly capable of being used with a smaller substrate that does have substantially the same diameter thereof, it being noted that wafers smaller than 300 mm are well known. Further still, Sakata discloses that the particular size of the purge portion can be selected based on other considerations.
Re claim 18, Sakata discloses a filter between the flow path of the finger body and the ejection ports (see section [0026] of the translation).

Claims 1-7 and 11-15 are allowed (although the objections to claims 1 and 2 set forth above in par. 3 should be addressed).

Claim 19 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed 6/03/21 with respect to claims 8 and 10 have been fully considered but they are not persuasive.
Applicant argues that the purge portion of Sakata is smaller than the substrate 17 shown in Fig. 10. However, Sakata shows in the Fig. 14a and Figs. 14b-c embodiments that a purge portion of a substrate holding finger is approximately the same size as a different substrate 51 or 54. Furthermore, as noted above with respect to claim 17, the substrate shown in Fig. 10 is a large 300 mm substrate, and it is well known that substrates may be smaller than this.
Further still, even if the reference is ultimately deemed to not explicitly disclose the purge portion as being the same size as a substrate, it is noted that the provision of a substrate per se is not a positively recited structural limitation of the claim, but rather is the subject matter of an intended use of the apparatus. The apparatus of Sakata in general, and the purge portion of the finger body in particular, are clearly capable of being used for substrates that are the same size as the purge portion. Note that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al (US 10,947,063) is cited to show the general state of the art, noting that Fig. 4 thereof is equivalent to the Prior Art shown in Fig. 2 of the instant application.
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/James Keenan/
Primary Examiner
Art Unit 3652

6/16/21